Exhibit 10.1
 
(J P MORGAN LOGO) [w79462w7946200.gif]
CREDIT AGREEMENT
dated as of
August 4, 2010
among
BLACKBOARD INC.
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
CITIBANK, N.A. and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Co-Syndication Agents
and
PNC BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents
 
J.P. MORGAN SECURITIES INC.
as Sole Bookrunner and Sole Lead Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    22  
SECTION 1.03. Terms Generally
    22  
SECTION 1.04. Accounting Terms; GAAP
    23  
SECTION 1.05. Status of Obligations
    23  
 
       
ARTICLE II The Credits
    24  
 
       
SECTION 2.01. Commitments
    24  
SECTION 2.02. Loans and Borrowings
    24  
SECTION 2.03. Requests for Revolving Borrowings
    25  
SECTION 2.04. Determination of Dollar Amounts
    25  
SECTION 2.05. Swingline Loans
    26  
SECTION 2.06. Letters of Credit
    27  
SECTION 2.07. Funding of Borrowings
    30  
SECTION 2.08. Interest Elections
    31  
SECTION 2.09. Termination and Reduction of Commitments
    32  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    33  
SECTION 2.11. Prepayment of Loans
    33  
SECTION 2.12. Fees
    34  
SECTION 2.13. Interest
    35  
SECTION 2.14. Alternate Rate of Interest
    36  
SECTION 2.15. Increased Costs
    36  
SECTION 2.16. Break Funding Payments
    37  
SECTION 2.17. Taxes
    38  
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs
    39  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    41  
SECTION 2.20. Expansion Option
    42  
SECTION 2.21. Judgment Currency
    43  
SECTION 2.22. Defaulting Lenders
    44    
ARTICLE III Representations and Warranties
    45    
SECTION 3.01. Organization; Powers; Subsidiaries
    45  
SECTION 3.02. Authorization; Enforceability
    46  
SECTION 3.03. Governmental Approvals; No Conflicts
    46  
SECTION 3.04. Financial Condition; No Material Adverse Change
    46  
SECTION 3.05. Properties
    46  
SECTION 3.06. Litigation, Environmental and Labor Matters
    46  
SECTION 3.07. Compliance with Laws and Agreements
    47  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
SECTION 3.08. Investment Company Status
    47  
SECTION 3.09. Taxes
    47  
SECTION 3.10. ERISA
    47  
SECTION 3.11. Disclosure
    47  
SECTION 3.12. Federal Reserve Regulations
    48  
SECTION 3.13. Liens
    48  
SECTION 3.14. No Default
    48  
SECTION 3.15. No Burdensome Restrictions
    48  
SECTION 3.16. Solvency
    48  
SECTION 3.17. Security Interest in Collateral
    48  
 
       
ARTICLE IV Conditions
    48  
 
       
SECTION 4.01. Effective Date
    48  
SECTION 4.02. Each Credit Event
    49  
 
       
ARTICLE V Affirmative Covenants
    50  
 
       
SECTION 5.01. Financial Statements and Other Information
    50  
SECTION 5.02. Notices of Material Events
    52  
SECTION 5.03. Existence; Conduct of Business
    52  
SECTION 5.04. Payment of Obligations
    52  
SECTION 5.05. Maintenance of Properties; Insurance
    52  
SECTION 5.06. Books and Records; Inspection Rights
    53  
SECTION 5.07. Compliance with Laws and Material Contractual Obligations
    53  
SECTION 5.08. Use of Proceeds
    53  
SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances
    53  
 
       
ARTICLE VI Negative Covenants
    54  
 
       
SECTION 6.01. Indebtedness
    55  
SECTION 6.02. Liens
    56  
SECTION 6.03. Fundamental Changes and Asset Sales
    57  
SECTION 6.04. Investments, Loans, Advances and Acquisitions
    58  
SECTION 6.05. Swap Agreements
    59  
SECTION 6.06. Transactions with Affiliates
    59  
SECTION 6.07. Restricted Payments
    59  
SECTION 6.08. Restrictive Agreements
    60  
SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents
    60  
SECTION 6.10. Sale and Leaseback Transactions
    60  
SECTION 6.11. Financial Covenants
    60  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
ARTICLE VII Events of Default
    61  
 
       
ARTICLE VIII The Administrative Agent
    63  
 
       
ARTICLE IX Miscellaneous
    67  
 
       
SECTION 9.01. Notices
    67  
SECTION 9.02. Waivers; Amendments
    68  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    69  
SECTION 9.04. Successors and Assigns
    71  
SECTION 9.05. Survival
    73  
SECTION 9.06. Counterparts; Integration; Effectiveness
    74  
SECTION 9.07. Severability
    74  
SECTION 9.08. Right of Setoff
    74  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    74  
SECTION 9.10. WAIVER OF JURY TRIAL
    75  
SECTION 9.11. Headings
    75  
SECTION 9.12. Confidentiality
    75  
SECTION 9.13. USA PATRIOT Act
    76  
SECTION 9.14. Releases of Subsidiary Guarantors
    76  
SECTION 9.15. Appointment for Perfection
    76  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
SCHEDULES:
       
 
       
Schedule 2.01 — Commitments
       
Schedule 2.02 — Mandatory Cost
       
Schedule 3.01 — Subsidiaries
       
Schedule 3.06 — Existing Litigation, Environmental and Labor Matters
       
Schedule 6.01 — Existing Indebtedness
       
Schedule 6.02 — Existing Liens
       
 
       
EXHIBITS:
       
 
       
Exhibit A — Form of Assignment and Assumption
       
Exhibit B — Form of Opinion of Loan Parties’ Counsel
       
Exhibit C — Form of Increasing Lender Supplement
       
Exhibit D — Form of Augmenting Lender Supplement
       
Exhibit E — List of Closing Documents
       

iv



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”) dated as of August 4, 2010 among
BLACKBOARD INC., the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, CITIBANK, N.A. and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Co-Syndication Agents and PNC BANK, NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate.
          “Adjusted Aggregate Commitment” means $150,000,000. The Adjusted
Aggregate Commitment shall no longer apply upon delivery, and in form and
substance reasonably satisfactory, to the Administrative Agent of (i) certified
resolutions of the Borrower authorizing the Borrower to obtain Credit Events
hereunder in the full amount of the Aggregate Commitment and (ii) a legal
opinion of outside counsel to the Borrower covering the same. The Administrative
Agent shall notify the Borrower and the Lenders of the date upon which the
Adjusted Aggregate Commitment no longer applies and such notice shall be
conclusive and binding.
          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate plus,
without duplication (ii) in the case of Loans denominated in any Foreign
Currency by a Lender from its office or branch in the United Kingdom, the
Mandatory Cost, if applicable and as reasonably determined by the Administrative
Agent in accordance with Schedule 2.02.
          “Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affected Foreign Subsidiary” means any Foreign Subsidiary to the
extent such Foreign Subsidiary acting as a Subsidiary Guarantor would be
prohibited by applicable law or would cause a Deemed Dividend Problem.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Borrower or
any of its Subsidiaries, and (b) none of the Subsidiaries of the Borrower shall
be considered Affiliates.

 



--------------------------------------------------------------------------------



 



          “Aggregate Commitment” means the aggregate of the Commitments of all
of the Lenders, as reduced or increased from time to time pursuant to the terms
and conditions hereof. As of the Effective Date, the Aggregate Commitment is
$175,000,000.
          “Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds
Sterling, (iv) Japanese Yen and (v) any other Foreign Currency agreed to by the
Administrative Agent and each of the Lenders.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment;
provided that, in the case of Section 2.22 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.
          “Applicable Pledge Percentage” means 100% but 65% in the case of a
pledge by the Borrower or any Domestic Subsidiary of its Equity Interests in an
Affected Foreign Subsidiary.
          “Applicable Rate” means, for any day, with respect to any Eurocurrency
Revolving Loan or any ABR Revolving Loan or with respect to the commitment fee
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Leverage Ratio applicable on such
date:

                                              Eurocurrency   ABR   Commitment  
  Leverage Ratio:   Spread   Spread   Fee Rate
Category 1:
  < 1.00 to 1.00     2.25 %     1.25 %     0.30 %
Category 2:
  > 1.00 to 1.00 but
< 1.75 to 1.00     2.50 %     1.50 %     0.35 %
Category 3:
  > 1.75 to 1.00 but
< 2.50 to 1.00     2.75 %     1.75 %     0.40 %
Category 4:
  > 2.50 to 1.00     3.00 %     2.00 %     0.50 %

     For purposes of the foregoing,
     (i) if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, Category IV
shall be deemed applicable for the

2



--------------------------------------------------------------------------------



 



period commencing three (3) Business Days after the required date of delivery
and ending on the date which is three (3) Business Days after the Financials are
actually delivered, after which the Category shall be determined in accordance
with the table above as applicable;
     (ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
     (iii) notwithstanding the foregoing, Category II shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first full fiscal quarter ending after the Effective Date
(unless such Financials demonstrate that Category III or IV should have been
applicable during such period, in which case such other Category shall be deemed
to be applicable during such period) and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraphs.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
          “Augmenting Lender” has the meaning assigned to such term in
Section 2.20.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Available Revolving Commitment” means, at any time with respect to
any Lender, the Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).
          “Banking Services” means each and any of the following bank services
provided to the Borrower or any Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
          “Banking Services Agreement” means any agreement entered into by the
Borrower or any Subsidiary in connection with Banking Services.
          “Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator,

3



--------------------------------------------------------------------------------



 



custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Blackboard Inc., a Delaware corporation.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Swingline Loan or
(c) with respect to an Incremental Term Loan, an Incremental Term Loan of the
same Class made, converted or continued on the same date.
          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Burdensome Restrictions” means any consensual encumbrance or
restriction of the type described in clause (a) or (b) of Section 6.08.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in euro).
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated.

4



--------------------------------------------------------------------------------



 



          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, for purposes of this Agreement, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives in
connection therewith are deemed to have gone into effect and adopted thirty
(30) days after the date of this Agreement.
          “China Joint Venture” shall mean Cernet-Blackboard Information
Technology (Beijing) Co., Ltd., and any successor thereto or resulting from a
restructuring thereof.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Incremental Term Loans.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Co-Documentation Agent” means each of PNC Bank, National Association
and Wells Fargo Bank, National Association in its capacity as co-documentation
agent for the credit facility evidenced by this Agreement.
          “Co-Syndication Agent” means each of Citibank, N.A. and Credit Suisse
AG, Cayman Islands Branch in its capacity as co-syndication agent for the credit
facility evidenced by this Agreement.
          “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Administrative Agent,
on behalf of itself and the Secured Parties, to secure the Secured Obligations,
other than the Excluded Assets.
          “Collateral Documents” means, collectively, the Security Agreement,
the Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Borrower or any of its Material Domestic Subsidiaries
or Pledge Subsidiaries and delivered to the Administrative Agent.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

5



--------------------------------------------------------------------------------



 



          “Computation Date” is defined in Section 2.04.
          “Consolidated EBITDA” means Consolidated Net Income plus, without
duplication, to the extent deducted from revenues in determining Consolidated
Net Income, (i) Consolidated Interest Expense, (ii) expense for Taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary, unusual or
non-recurring non-cash expenses or losses incurred other than in the ordinary
course of business, (vi) non-cash losses, charges or expenses (including any
non-cash write-offs of deferred revenues in connection with Permitted
Acquisitions and non-cash expenses related to stock-based compensation but
excluding any write-down of current assets and any such non-cash losses, charges
or expenses to the extent that such loss, charge or expense represents an
accrual of or reserve for a future cash loss, charge or expense), (vii) non-cash
losses from foreign exchange translation adjustments, (viii) in connection with
any Permitted Acquisition (A) all restructuring costs, facilities relocation
costs, acquisition integration costs and fees, including cash severance
payments, and fees and expenses paid in connection with such Permitted
Acquisition, all to the extent incurred within twelve (12) months of the
completion of such Permitted Acquisition and in an aggregate amount not to
exceed $5,000,000 for such Permitted Acquisition and (B) any expenses or charges
related to any equity offering with respect to Equity Interests of the Borrower,
investment, acquisition, disposition, recapitalization or the incurrence of
Indebtedness permitted under this Agreement, including a permitted refinancing
thereof, and any amendment or modification to the terms of any such transaction,
minus, to the extent included in Consolidated Net Income, (ix) income tax
credits and refunds (to the extent not netted from tax expense), (x) any cash
payments made during such period in respect of items described in clauses (v),
(vi) or (vii) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred, (xi) extraordinary, unusual or
non-recurring income or gains realized other than in the ordinary course of
business, all calculated for the Borrower and its Subsidiaries in accordance
with GAAP on a consolidated basis and (xii) non-cash gains from foreign exchange
translation adjustments. For the avoidance of doubt, the foregoing additions to,
and subtractions from, Consolidated EBITDA shall not give effect to any items
attributable to the Excluded Subsidiary. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any sale, transfer or disposition of
property or series of related sales, transfers, or dispositions of property
(other than to any Loan Party), the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such sale,
transfer or disposition for such Reference Period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
Reference Period, and (ii) if during such Reference Period the Borrower or any
Subsidiary shall have made a Permitted Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving effect thereto on a Pro Forma
Basis as if such Permitted Acquisition occurred on the first day of such
Reference Period but only to the extent of the historical earnings and income
(if positive) attributable to the Person or business acquired pursuant to such
Permitted Acquisition.
          “Consolidated Interest Expense” means, with reference to any period,
the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Borrower and its Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period, minus interest income for such period, in
each case in accordance with GAAP.
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period;
provided that there shall be excluded any income (or loss) of any Person other
than the Borrower or a Subsidiary, but any such income so excluded may be
included in

6



--------------------------------------------------------------------------------



 



such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.
          “Consolidated Senior Indebtedness” means, as of the date of any
determination thereof, Consolidated Total Indebtedness minus (a) the aggregate
amount of any unsecured Indebtedness and (b) the aggregate Subordinated
Indebtedness, in each case of the Borrower and its Subsidiaries.
          “Consolidated Tangible Assets” means, as of any date of determination
thereof, Consolidated Total Assets minus the Intangible Assets of the Borrower
and its Subsidiaries on such date.
          “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of the Borrower and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.
          “Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any
of its Subsidiaries.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Convertible Notes” means those certain 3.250% Convertible Senior
Notes due 2027 issued pursuant to the terms of the Indenture dated as of
June 20, 2007 by and between the Borrower and U.S. Bank National Association, as
trustee.
          “Credit Event” means a Borrowing, the issuance of a Letter of Credit,
an LC Disbursement or any of the foregoing.
          “Credit Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.
          “Deemed Dividend Problem” means, with respect to any Foreign
Subsidiary, such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Borrower or the applicable parent
Domestic Subsidiary under Section 956 of the Code and the effect of such
repatriation causing materially adverse tax consequences to the Borrower or such
parent Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular

7



--------------------------------------------------------------------------------



 



default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
          “Dollar Amount” of any currency at any date shall mean (i) the amount
of such currency if such currency is Dollars or (ii) the equivalent in such
currency of Dollars if such currency is a Foreign Currency, calculated on the
basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 2.04.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to occupational health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing.
          “Equivalent Amount” of any currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

8



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
failure to satisfy the “minimum funding standard” with respect to a Plan (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
          “EU” means the European Union.
          “euro” and/or “EUR” means the single currency of the participating
member states of the EU.
          “Eurocurrency”, when used in reference to a currency means an Agreed
Currency and when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
          “Eurocurrency Payment Office” of the Administrative Agent shall mean,
for each Foreign Currency, the office, branch, affiliate or correspondent bank
of the Administrative Agent for such currency as specified from time to time by
the Administrative Agent to the Borrower and each Lender.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Exchange Rate” means, on any day, with respect to any Foreign
Currency, the rate at which such Foreign Currency may be exchanged into Dollars,
as set forth at approximately 11:00 a.m., Local Time, on such date on the
Reuters World Currency Page for such Foreign Currency. In the event that such
rate does not appear on any Reuters World Currency Page, the Exchange Rate with
respect to such Foreign Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Administrative Agent or, in the event no such service is
selected, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., Local Time, on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the

9



--------------------------------------------------------------------------------



 



Borrower, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.
          “Excluded Assets” means the collective reference to (a) all Equity
Interests in excess of the Applicable Pledge Percentage in any Foreign
Subsidiary that is a Pledge Subsidiary, (b) any Equity Interests in any Foreign
Subsidiary which is not a Pledge Subsidiary, (c) all lease, license, property or
other contractual rights to the extent and for so long as the grant of a
security interest therein would violate applicable law or the terms of the
agreement under which such rights arise or exist (other than to the extent such
applicable law or term would be rendered ineffective or unenforceable pursuant
to the Uniform Commercial Code of any relevant jurisdiction or any other
applicable law), provided that any such lease, license, property or other
contractual right will be an Excluded Asset only to the extent and for so long
as the violation will result and will cease to be an Excluded Asset and will
become subject to the Lien granted under the Security Agreement, immediately and
automatically, at such time as such violation will no longer result; (d) rights
under governmental licenses and authorizations to the extent and for so long as
the grant of a security interest therein is prohibited by law; (e) any
intent-to-use trademark or service mark application prior to the filing of a
statement of use or amendment to allege use, or any other intellectual property,
to the extent that applicable law or regulation prohibits the creation of a
security interest or would otherwise result in the loss of rights from the
creation of such security interest or from the assignment of such rights; and
(f) equity interests in any corporation, partnership or limited liability
company that is not wholly-owned by one or more of the Borrower and its
Subsidiaries to the extent that and for so long as the grant of a security
interest therein would violate the terms of any agreement among the
shareholders, partners or member, as applicable, of any such Person (other than
to the extent such violation would be rendered ineffective or unenforceable
pursuant to the Uniform Commercial Code of any relevant jurisdiction or any
other applicable law), provided that any such ownership interest will be an
Excluded Asset only to the extent and for so long as the violation will result
and will cease to be an Excluded Asset and will become subject to the Lien
granted under the Security Agreement, immediately and automatically, at such
time as such violation will no longer result.
          “Excluded Subsidiary” means the China Joint Venture in the event the
China Joint Venture qualifies as a subsidiary of the Borrower.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) taxes imposed on (or
measured by) its net income (or franchise, gross receipts or similar taxes, in
each case imposed in lieu of a net income tax) by the United States of America,
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or otherwise as a result of a present
or former connection between such recipient and the jurisdiction imposing such
Tax other than a connection arising solely from the recipient having executed,
delivered or performed its obligations under or received payments under or
enforced this Agreement or any other Loan Document, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a),
(d) any United States withholding Tax that is imposed on amounts payable to any
lender that is a United States person as defined in Section 7701(a)(30) of the
Code that is attributable to such Lender’s failure to comply with

10



--------------------------------------------------------------------------------



 



Section 2.17(e) and (e) any United States withholding Tax that is imposed by
Sections 1471 -1474 of the Code or any regulations promulgated thereunder.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
          “First Tier Foreign Subsidiary” means each Foreign Subsidiary with
respect to which any one or more of the Borrower and its Domestic Subsidiaries
directly owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.
          “Foreign Currencies” means Agreed Currencies other than Dollars.
          “Foreign Currency Exposure” has the meaning assigned to such term in
Section 2.11(b).
          “Foreign Currency LC Exposure” means, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all LC Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time.
          “Foreign Currency Letter of Credit” means a Letter of Credit
denominated in a Foreign Currency.
          “Foreign Currency Sublimit” means $25,000,000.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located and any other
Lender that is not a United States person within the meaning of
Section 7701(a)(30) of the Code. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

11



--------------------------------------------------------------------------------



 



          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan Amendment” has the meaning assigned to such
term in Section 2.20.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest payments are customarily paid
(other than current accounts payable in the ordinary course of business),
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all obligations of such Person under Sale and Leaseback
Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, the term “Indebtedness” will exclude
any Indebtedness that has been defeased or called for redemption, provided that
funds in an amount equal to all such Indebtedness (including interest and any
other amounts required to be paid to the holders thereof in order to give effect
to such defeasance or redemption) have been irrevocably deposited with a trustee
for the benefit of the relevant holders of such Indebtedness.
          “Indemnified Taxes” means Taxes other than Excluded Taxes and Other
Taxes.

12



--------------------------------------------------------------------------------



 



          “Information Memorandum” means the Confidential Information Memorandum
dated July 2010 relating to the Borrower and the Transactions.
          “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, acquired technology, goodwill,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, and unamortized debt discount, but excluding computer software
and capitalized research and development costs.
          “Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(c).
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and December
and the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
          “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
          “Japanese Yen” means the lawful currency of Japan.
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC

13



--------------------------------------------------------------------------------



 



Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.
          “Lead Arranger” means J.P. Morgan Securities Inc., in its capacity as
sole lead arranger and sole bookrunner for the credit facility evidenced by this
Agreement.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “Leverage Ratio” has the meaning assigned to such term in
Section 6.11(a).
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on, in the case of Dollars, Reuters Screen
LIBOR01 Page and, in the case of any Foreign Currency, the appropriate page of
such service which displays British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency (or, in each case, on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the day of) the commencement of such
Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Liquidity” means, at any time the same is to be determined, the sum
of (a) unencumbered cash and Permitted Investments held in the United States by
the Borrower and the Subsidiary Guarantors, plus (b) the Available Revolving
Commitment hereunder at such time.
          “Loan Documents” means this Agreement, any promissory notes issued
pursuant to Section 2.10(e) of this Agreement, any Letter of Credit
applications, the Collateral Documents, the Subsidiary Guaranty, and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any

14



--------------------------------------------------------------------------------



 



Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.
          “Loan Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Local Time” means (i) New York City time in the case of a Loan,
Borrowing or LC Disbursement denominated in Dollars and (ii) local time in the
case of a Loan, Borrowing or LC Disbursement denominated in a Foreign Currency
(it being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).
          “Mandatory Cost” is described in Schedule 2.02.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or financial condition of the Borrower and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.
          “Material Domestic Subsidiary” means each Domestic Subsidiary
(i) which, as of the most recent fiscal quarter of the Borrower, for the period
of four consecutive fiscal quarters then ended, for which financial statements
have been delivered pursuant to Section 5.01, contributed greater than five
percent (5.0%) of the Borrower’s Consolidated EBITDA for such period or (ii)
which contributed greater than five percent (5.0%) of the Borrower’s
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of the EBITDA or consolidated total assets of all Domestic
Subsidiaries that are not Material Domestic Subsidiaries exceeds fifteen percent
(15%) of the Borrower’s Consolidated EBITDA for any such period or fifteen
percent (15%) of the Borrower’s Consolidated Total Assets as of the end of any
such fiscal quarter, the Borrower (or, in the event the Borrower has failed to
do so within ten (10) days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries as “Material Domestic Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Domestic Subsidiaries.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Maturity Date” means August 4, 2015.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means each mortgage, deed of trust or other agreement which
conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the

15



--------------------------------------------------------------------------------



 



Secured Parties, on real property of a Loan Party, including any amendment,
restatement, modification or supplement thereto.
          “Mortgage Instruments” means such title reports, ALTA title insurance
policies (with endorsements), evidence of zoning compliance, property insurance,
flood certifications and flood insurance, opinions of counsel, ALTA surveys,
appraisals, flood certifications (and, if applicable FEMA form acknowledgements
of insurance), environmental assessments and reports, mortgage tax affidavits
and declarations and other similar information and related certifications as are
reasonably requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations and indebtedness
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Overnight Foreign Currency Rate” means, for any amount payable in a
Foreign Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.
          “Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
          “Participant” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means any acquisition (whether by purchase,
merger, consolidation or otherwise) or series of related acquisitions by the
Borrower or any Subsidiary of (i) all or

16



--------------------------------------------------------------------------------



 



substantially all the assets of or (ii) all or more than fifty percent (50%) of
the Equity Interests in a Person, or division or line of business of a Person,
if, at the time of and immediately after giving effect thereto, (a) no Default
has occurred and is continuing or would arise after giving effect thereto,
(b) such Person or division or line of business is engaged in the same or a
similar line of business as the Borrower and the Subsidiaries or business
reasonably related thereto, (c) after giving effect thereto on a pro forma basis
reasonably acceptable to the Administrative Agent after giving effect to such
acquisition (but without giving effect to any synergies or cost savings),
(1) the Leverage Ratio is equal to or less than 3.25 to 1.00 and (2) the Senior
Leverage Ratio is equal to or less than 2.25 to 1.00, in each case with such
covenants recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $25,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower to such effect, together with all relevant financial information,
statements and projections reasonably requested by the Administrative Agent and,
in the case of information furnished by the acquired Person or business,
available to the Borrower and (d) in the case of an acquisition or merger
involving the Borrower or a Subsidiary, the Borrower or such Subsidiary is the
surviving entity of such merger and/or consolidation.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, servicemen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;
     (c) pledges and deposits (including letters of credit, surety bonds and
other escrowed holdings) made in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;
     (d) Liens covering cash deposits or pledges to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
     (e) judgment Liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;
     (f) easements, zoning restrictions, licenses, title restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any material
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;
     (g) minor imperfections in title that do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Borrower or any Subsidiary; and

17



--------------------------------------------------------------------------------



 



     (h) bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff or any contractual Liens or netting rights in favor
of the relevant depository institutions in connection with any cash management
services provided to the Borrower and its Subsidiaries;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof or obligations of any State of the United
States of America or any political subdivision thereof, the interest with
respect to which is exempt from federal income taxation under Section 103 of the
Code, having a long term rating from S&P of AA or better, or from Moody’s of Aa2
or better, and maturing within one year from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a short term
credit rating from S&P of A-1 or better, or from Moody’s of P-1 or better;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;
     (e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and
     (f) in the case of investments by any Foreign Subsidiary, (i) investments
in certificates of deposit, bankers’ acceptances, time deposits and similar bank
obligations in the ordinary course of business and generally consistent with
past practice to the extent placed with any well-capitalized commercial bank or
financial institution which is located in the jurisdiction where such Foreign
Subsidiary is located and (ii) other investments of a nature substantially
similar and of similar credit quality to the investments described above to the
extent made in the ordinary course of business and generally consistent with
past practice in the jurisdiction in which such Foreign Subsidiary is located.
          “Permitted Lien” means a Lien permitted under Section 6.02.
          “Permitted Qualifying Indebtedness” means unsecured Indebtedness of
the Borrower; provided that (i) both immediately prior to and after giving
effect (including pro forma effect) thereto, no Default or Event of Default
shall exist or result therefrom, (ii) such Indebtedness matures after, and does
not require any scheduled amortization or other scheduled payments of principal
prior to, the date that is 91 days after the Maturity Date (it being understood
that any provision requiring an offer to purchase such

18



--------------------------------------------------------------------------------



 



Indebtedness as a result of a change of control or sale of all or substantially
all, or a substantial portion, of assets shall not violate the foregoing
restriction), (iii) such Indebtedness is not guaranteed by any Subsidiary of the
Borrower other than any Subsidiary Guarantor (which guarantees, if such
Indebtedness is Subordinated Indebtedness, shall be expressly subordinated to
the Obligations on terms reasonably acceptable to the Administrative Agent) and
(iv) if any such Indebtedness is Subordinated Indebtedness, the terms of such
subordination shall be reasonably acceptable to the Administrative Agent.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each
First Tier Foreign Subsidiary.
          “Pounds Sterling” means the lawful currency of the United Kingdom.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Pro Forma Basis” means, with respect to any event, that the Borrower
is in compliance on a pro forma basis with the applicable covenant, calculation
or requirement herein recomputed as if the event with respect to which
compliance on a Pro Forma Basis is being tested had occurred on the first day of
the four fiscal quarter period most recently ended on or prior to such date for
which financial statements have been delivered pursuant to Section 5.01.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, and subject to Section 2.22,
Lenders having Revolving Credit Exposures and unused Commitments representing
more than 50% of the sum of the total Revolving Credit Exposures and unused
Commitments at such time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

19



--------------------------------------------------------------------------------



 



          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.
          “Sale and Leaseback Transaction” means any sale or other transfer of
any property or asset by any Person with the intent to lease such property or
asset as lessee.
          “SEC” means the United States Securities and Exchange Commission.
          “Secured Obligations” means all Obligations, together with all Swap
Obligations and Banking Services Obligations owing to one or more Lenders or
their respective Affiliates.
          “Secured Parties” means the holders of the Secured Obligations from
time to time and shall include (i) each Lender and the Issuing Bank in respect
of its Loans and LC Exposure respectively, (ii) the Administrative Agent, the
Issuing Bank and the Lenders in respect of all other present and future
obligations and liabilities of the Borrower and each Subsidiary of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (iii) each Lender and affiliate of such Lender in respect of Swap
Obligations and Banking Services Obligations, (iv) each indemnified party under
Section 9.03 in respect of the obligations and liabilities of the Borrower to
such Person hereunder and under the other Loan Documents, and (v) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.
          “Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto), dated as of the date hereof,
between the Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.
          “Senior Leverage Ratio” has the meaning assigned to such term in
Section 6.11(b).
          “Significant Subsidiary” means each Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than three percent (3.0%) of the
Borrower’s Consolidated EBITDA for such period or (ii) which contributed greater
than three percent (3.0%) of the Borrower’s Consolidated Total Assets as of such
date.
          “Solvent” means, in reference to the Borrower, (i) the fair value,
measured on a going concern basis, of the assets of the Borrower and its
Subsidiaries, taken as a whole, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value,
measured on a going concern basis, of the property of the Borrower and its
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured in the ordinary course of business; (iii) the
Borrower and its Subsidiaries, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted after the Effective Date.

20



--------------------------------------------------------------------------------



 



          “Statutory Reserve Rate” means, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.
          “Subordinated Indebtedness” means any Indebtedness of the Borrower or
any Subsidiary the payment of which is subordinated in right of payment to the
obligations under the Loan Documents.
          “Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held.
          “Subsidiary” means any subsidiary of the Borrower. Notwithstanding the
foregoing, the Excluded Subsidiary shall not be treated as a Subsidiary of the
Borrower for purposes of the Loan Documents.
          “Subsidiary Guarantor” means each Material Domestic Subsidiary that is
party to the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective
Date are identified as such in Schedule 3.01 hereto.
          “Subsidiary Guaranty” means that certain Guaranty dated as of the
Effective Date (including any and all supplements thereto) and executed by each
Subsidiary Guarantor, as amended, restated, supplemented or otherwise modified
from time to time.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender at the
time such

21



--------------------------------------------------------------------------------



 



Swap Agreement is entered into, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any such Swap Agreement transaction.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Transactions” means the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
          “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and

22



--------------------------------------------------------------------------------



 



“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, (i) without giving effect to any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein and (ii) for the avoidance of
doubt, except as provided in the definition of “Consolidated Net Income”,
without giving effect to the financial condition, results and performance of the
Excluded Subsidiary.
          SECTION 1.05. Status of Obligations. In the event that the Borrower or
any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any

23



--------------------------------------------------------------------------------



 



payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) subject to Sections 2.04
and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment, (b) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Revolving Credit Exposures exceeding
the lesser of the Aggregate Commitment and the Adjusted Aggregate Commitment or
(c) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other
than a Swingline Loan) shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. Incremental Term Loans may be established as set forth in
Section 2.20.
          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in
(i) Japanese Yen, JPY 100,000,000 or (ii) a Foreign Currency other than Japanese
Yen, 1,000,000 units of such currency) and not less than $5,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, JPY 500,000,000 or (ii) a Foreign
Currency other than Japanese Yen, 5,000,000 units of such currency). At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the lesser of the Aggregate
Commitment and the Adjusted Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurocurrency Revolving Borrowings outstanding.

24



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request (a) by irrevocable written notice (via a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower, promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower) not later
than four (4) Business Days (in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency), in each case before the date of the proposed Borrowing
or (b) by telephone in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, one (1) Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
     (iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Determination of Dollar Amounts. The Administrative
Agent will determine the Dollar Amount of:
          (a) each Eurocurrency Borrowing as of the date two (2) Business Days
prior to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

25



--------------------------------------------------------------------------------



 



          (b) the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
          (c) all outstanding Credit Events on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$5,000,000 or (ii) the Dollar Amount of the total Revolving Credit Exposures
exceeding the lesser of the Aggregate Commitment and the Adjusted Aggregate
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other

26



--------------------------------------------------------------------------------



 



party on behalf of the Borrower) in respect of a Swingline Loan after receipt by
the Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or the account of
any Subsidiary, in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure
shall not exceed $15,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum
of the Dollar Amount of the total Revolving Credit Exposures shall not exceed
the lesser of the Aggregate Commitment and the Adjusted Aggregate Commitment and
(iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, shall not exceed the Foreign Currency Sublimit.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the

27



--------------------------------------------------------------------------------



 



Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date the Issuing Bank made
such LC Disbursement (or if the Issuing Bank shall so elect in its sole
discretion by notice to the Borrower, in such other Agreed Currency which was
paid by the Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, Local Time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than the Dollar Amount of $1,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable exchange rates, on the date such LC
Disbursement is made, of such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances

28



--------------------------------------------------------------------------------



 



whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

29



--------------------------------------------------------------------------------



 



          (i) Replacement of Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
Borrower. The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Borrower hereby grants the Administrative Agent a
security interest in the LC Collateral Account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in

30



--------------------------------------------------------------------------------



 



the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05 and
Incremental Term Loans shall be made as provided in Section 2.20. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of the Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (by telephone or irrevocable
written notice in the case of a Borrowing denominated in Dollars or by
irrevocable written notice (via an Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower) in the case of a
Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for

31



--------------------------------------------------------------------------------



 



Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under such Borrowing.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the Borrower shall have failed to deliver an Interest
Election Request prior to the third (3rd) Business Day preceding the end of such
Interest Period, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Agreed Currency with an Interest Period of one month
unless such Eurocurrency Borrowing is or was repaid in accordance with Section
2.11. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Revolving Borrowing shall be converted to an ABR Borrowing (and any such
Eurocurrency Revolving Borrowing denominated in a Foreign Currency shall be
redenominated in Dollars at the time of such conversion) at the end of the
Interest Period applicable thereto.
          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $5,000,000 and not less
than $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance

32



--------------------------------------------------------------------------------



 



with Section 2.11, the Dollar Amount of the sum of the Revolving Credit
Exposures would exceed the Aggregate Commitment.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a)The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date in the currency of such Loan and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two (2) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence (absent manifest error)
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.11. Prepayment of Loans.

33



--------------------------------------------------------------------------------



 



          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Revolving
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.
          (b) If at any time, (i) other than as a result of fluctuations in
currency exchange rates, (A) the sum of the aggregate principal Dollar Amount of
all of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the lesser of the Aggregate
Commitment and the Adjusted Aggregate Commitment or (B) the sum of the aggregate
principal Dollar Amount of all of the outstanding Revolving Credit Exposures
denominated in Foreign Currencies (the “Foreign Currency Exposure”) (so
calculated), as of the most recent Computation Date with respect to each such
Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely as a result
of fluctuations in currency exchange rates, (A) the sum of the aggregate
principal Dollar Amount of all of the Revolving Credit Exposures (so calculated)
exceeds 105% of the lesser of the Aggregate Commitment and the Adjusted
Aggregate Commitment or (B) the Foreign Currency Exposure, as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Foreign Currency Sublimit, the Borrower shall in each case immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
lesser of the Aggregate Commitment and the Adjusted Aggregate Commitment and
(y) the Foreign Currency Exposure to be less than or equal to the Foreign
Currency Sublimit, as applicable.
          SECTION 2.12. Fees. (a)The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such commitment fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date

34



--------------------------------------------------------------------------------



 



hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender directly affected thereby”
for reductions in interest rates), declare that (i) all Loans shall bear
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section or (ii) in the case of any other amount
outstanding hereunder, such amount shall accrue at 2% plus the rate applicable
to such fee or other obligation as provided hereunder.

35



--------------------------------------------------------------------------------



 



          (d) Accrued interest on each Revolving Loan shall be payable in
arrears on each Interest Payment Date for such Revolving Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
     (a) the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders in their
reasonable determination that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and any such Eurocurrency Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing (and if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in a Foreign Currency,
such Borrowing Request shall be ineffective); provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank; or

36



--------------------------------------------------------------------------------



 



     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost (other than
Taxes) to such Lender of making or maintaining any Eurocurrency Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost (other than Taxes) to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder, whether of principal, interest or otherwise (including, without
limitation, pursuant to any conversion of any Borrowing denominated in an Agreed
Currency into a Borrowing denominated in any other Agreed Currency) other than
as a result of Taxes, then the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, together with reasonably detailed calculations thereof, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable

37



--------------------------------------------------------------------------------



 



thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section together with reasonably detailed calculations thereof shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes imposed on or
incurred by the Administrative Agent, a Lender or the Issuing Bank to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A reasonably detailed
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

38



--------------------------------------------------------------------------------



 



          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate. Without limiting the generality
of the foregoing, each Foreign Lender shall (i) furnish on or before it becomes
a party to the Agreement two accurate and complete originally executed U.S.
Internal Revenue Service Forms W-8BEN or U.S. Internal Revenue Service Forms
W-8ECI (or successor forms), certifying to such Foreign Lender’s legal
entitlement to an exemption from or reduction of U.S. federal withholding tax
with respect to all interest payments hereunder, and (ii) provide new Forms
W-8BEN or Form W-8ECI (or successor forms) upon the reasonable request by the
Borrower or the Administrative Agent to reconfirm any complete exemption from,
or any entitlement to a reduction, in U.S. federal withholding tax with respect
to any interest payment hereunder; provided that any Foreign Lender that is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and is relying
on the so-called “portfolio-interest exemption” shall also furnish a certificate
that establishes in writing to the Borrower and the Administrative Agent that
such Foreign Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of
the Code, (ii) a 10-percent shareholder within the meaning of
Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign corporation
related to the Borrower within the meaning of Section 864(d)(4) of the Code,
together with Forms W-8BEN. Any Lender that is a United States person, as
defined in Section 7701(a)(30) of the Code, and has not otherwise established
that it is an exempt recipient within the meaning of Treasury
Regulation Section 1.6049-4(c) for which withholding is not required shall
deliver, on or before the date it becomes a party to the Agreement (upon the
reasonable request by the Borrower or the Administrative Agent), to the Borrower
(with a copy to the Administrative Agent) two accurate and complete original
signed copies of Internal Revenue Service Form W-9 or any successor form that
such person is entitled to provide at such time in order to comply with and
establish an exemption from United States back-up withholding requirements.
          (f) If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund or credit of any Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund or credit to the Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund or credit), net of all out-of-pocket expenses of the Administrative
Agent, such Lender, or the Issuing Bank, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit); provided, that the Borrower, upon the
request of the Administrative Agent, such Lender, or the Issuing Bank, as the
case may be, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender, or the Issuing Bank, as the
case may be, in the event it is required to repay such refund or credit to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, any Lender, or the Issuing Bank to make available its tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person.
          SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon,

39



--------------------------------------------------------------------------------



 



Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603 or, in
the case of a Credit Event denominated in a Foreign Currency, the Administrative
Agent’s Eurocurrency Payment Office for such currency, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.
          (b) Any proceeds of Collateral received by the Administrative Agent
(i) not constituting a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrower. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurocurrency Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
to any such Eurocurrency Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Borrower shall pay the break funding payment required in accordance with Section
2.16. The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations.
          (c) [intentionally omitted].
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in

40



--------------------------------------------------------------------------------



 



LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would

41



--------------------------------------------------------------------------------



 



not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
          (b) If (i) any Lender requests compensation under Section 2.15,
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or (iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) such assignee shall be
subject to the prior written consent of the Administrative Agent (and if a
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
          SECTION 2.20. Expansion Option. The Borrower may from time to time
elect to increase the Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $50,000,000.
The Borrower may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities selected by the
Borrower (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments, or to participate
in such Incremental Term Loans, or extend Commitments, as the case may be;
provided that (i) each Augmenting Lender, shall be subject to the approval of
the Borrower and the Administrative Agent (such approval not to be unreasonably
withheld) and (ii) (x) in the case of an Increasing Lender, the Borrower and
such Increasing Lender execute an agreement substantially in the form of
Exhibit C hereto, and (y) in the case of an Augmenting Lender, the Borrower and
such Augmenting Lender execute an agreement substantially in the form of
Exhibit D hereto. No consent of any Lender (other than the Lenders participating
in the increase or any Incremental Term Loan) shall be required for any increase
in Commitments or Incremental Term Loan pursuant to this Section 2.20. Increases
and new Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.11 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after

42



--------------------------------------------------------------------------------



 



giving effect to such increase. On the effective date of any increase in the
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.
          SECTION 2.21. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from the Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a

43



--------------------------------------------------------------------------------



 



disproportionate payment to such Lender under Section 2.18, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to the
Borrower.
          SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
          (c) if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
     (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

44



--------------------------------------------------------------------------------



 



          (d) so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.22(c)(i) (and such Defaulting Lender shall not participate therein).
          If (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
          In the event that the Administrative Agent, the Borrower, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower
and its Subsidiaries is duly organized, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable in the
relevant jurisdiction) in, every jurisdiction where such qualification is
required. Schedule 3.01 hereto (as supplemented from time to time) identifies
each Subsidiary, noting whether such Subsidiary is a Material Domestic
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens, other than Liens created under the Loan Documents.

45



--------------------------------------------------------------------------------



 



          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created pursuant to the Loan Documents and (iii) filings with the
SEC with respect to the Transactions, (b) will not violate in any material
respect any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, other than Liens
created under the Loan Documents.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2009 reported on by Ernst & Young, LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2010, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
          (b) Since December 31, 2009, there has been no material adverse change
in the business, assets, operations or financial condition of the Borrower and
its Subsidiaries, taken as a whole.
          SECTION 3.05. Properties. (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
          (b) Each of the Borrower and its Subsidiaries owns, has the legal
right to use or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property material to its business, and, to the
knowledge of the Borrower, the use thereof by the Borrower and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.06. Litigation, Environmental and Labor Matters. (a) Except
as disclosed in Schedule 3.06, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

46



--------------------------------------------------------------------------------



 



          (b) Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
          (c) As of the Effective Date, there are no strikes, lockouts or
slowdowns against the Borrower or any of its Subsidiaries pending or, to their
knowledge, threatened. There are no labor controversies pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries (i) which could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, or (ii) that involve
this Agreement or the Transactions.
          SECTION 3.07. Compliance with Laws and Agreements. Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, material agreements and other material instruments binding upon it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.08. Investment Company Status. Neither the Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, such disclosure to be taken together with any matters
set forth in the periodic and other reports filed by the Borrower or any
Subsidiary with the SEC, in the financial statements of the Borrower and its
Subsidiaries furnished to the Administrative Agent and/or the Lenders, or in any
certificate, opinion or other written statement made or furnished by the
Borrower to the Administrative Agent and/or the Lenders. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower or any Subsidiary to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time made, and the parties acknowledge and agree that
uncertainty is inherent in any forecasts and projections and that such forecasts
and projections do not constitute guarantees of future performance.

47



--------------------------------------------------------------------------------



 



          SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
          SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
          SECTION 3.14. No Default. No Default or Event of Default has occurred
and is continuing.
          SECTION 3.15. No Burdensome Restrictions. The Borrower is not subject
to any Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.
          SECTION 3.16. Solvency. The Borrower and its Subsidiaries, taken as a
whole, are and will be Solvent.
          SECTION 3.17. Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and, upon the filing of appropriate financing statements, the
recordation of the applicable Mortgages and, with respect to any intellectual
property, filings in the United States Patent and Trademark Office and the
United States Copyright Office, or taking such other action as may be required
for perfection under applicable law, such Liens will constitute, to the extent
required by the Loan Documents, perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law and (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral. No representation or warranty is made under the laws of any
non-U.S. jurisdiction with respect to the perfection or priority of any security
interest in the Equity Interests issued by any Foreign Subsidiary.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from
(i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

48



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Wilmer Cutler Pickering Hale & Dorr LLP, counsel for the Loan
Parties, substantially in the form of Exhibit B, and covering such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
     (c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available and (iii) satisfactory
financial statement projections through and including the Borrower’s 2015 fiscal
year, together with such information as the Administrative Agent and the Lenders
shall reasonably request (including, without limitation, a detailed description
of the assumptions used in preparing such projections).
     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
     (f) The Administrative Agent shall have received evidence satisfactory to
it that any credit facility currently in effect for the Borrower shall have been
terminated and cancelled and all indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Revolving Loans)
and any and all liens thereunder shall have been terminated. For the avoidance
of doubt, the foregoing shall not apply to the Borrower’s or any Subsidiary’s
obligations under letters of credit issued and outstanding prior to the
Effective Date.
     (g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the reasonable discretion of the Administrative Agent, advisable in
connection with the Transactions have been obtained and are in full force and
effect.
     (h) The Administrative Agent shall have received (or provisions shall have
been made for the concurrent payment of) all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

49



--------------------------------------------------------------------------------



 



     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
     (c) The Dollar Amount of the total Revolving Credit Exposures does not
exceed the lesser of the Aggregate Commitment and the Adjusted Aggregate
Commitment.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:
     (a) within ninety (90) days after the end of each fiscal year of the
Borrower (or, if earlier, by no later than five (5) Business Days after the date
that the Annual Report on Form 10-K of the Borrower for such fiscal year would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its audited consolidated (and unaudited consolidating in the event the
Excluded Subsidiary is in existence) balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young, LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
     (b) within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower (or, if earlier, by no later
than five (5) Business Days after the date that the Quarterly Report on Form
10-Q of the Borrower for such fiscal quarter would be required to be filed under
the rules and regulations of the SEC, giving effect to any automatic extension
available thereunder for the filing of such form), its consolidated (and
consolidating in the event the Excluded Subsidiary is in existence) balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of)

50



--------------------------------------------------------------------------------



 



the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated (and consolidating in the event the Excluded Subsidiary is in
existence) basis in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.11 (including
compliance on a consolidating basis without giving effect to the Excluded
Subsidiary) and (iii) stating whether any material change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 that applies to the Borrower or any
Subsidiary and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
     (d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default under Section 6.11
(which certificate may be limited to the extent required by accounting rules or
guidelines);
     (e) as soon as available, but in any event not more than sixty (60) days
after the end of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated (and consolidating in the event the
Excluded Subsidiary is in existence) balance sheet, income statement and cash
flow statement) of the Borrower for each month of such fiscal year in form
reasonably satisfactory to the Administrative Agent;
     (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other non-confidential
materials filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and
     (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to clauses (a), (b) and (f) of this
Section 5.01 (other than consolidating financial statements and reports in the
event the Excluded Subsidiary is in existence) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date on which
such documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System; provided that the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the filing
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the compliance certificates required by clause (c) of
this Section 5.01 to the Administrative Agent.

51



--------------------------------------------------------------------------------



 



          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
     (a) following a Financial Officer or other officer of the Borrower
obtaining knowledge thereof, the occurrence of any Default;
     (b) following a Financial Officer or other officer of the Borrower
obtaining knowledge thereof, the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof that has a reasonable
probability of an adverse determination and that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
     (d) any other development (other than general market or economic
conditions) that results in, or could reasonably be expected to result in, a
Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights (including intellectual property rights),
qualifications, licenses, permits, privileges, franchises and governmental
authorizations material to the conduct of the business of the Borrower and its
Subsidiaries taken as a whole, and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
          SECTION 5.04. Payment of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its Material Indebtedness and all other
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default
(subject to any applicable grace periods), except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto to the extent required by GAAP and (c) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and obsolescence excepted, and (b) maintain with
financially sound and reputable carriers (i) insurance in such amounts (with no
greater risk retention) and against such risks (including loss or damage by fire
and loss in transit; theft, burglary, pilferage, larceny, embezzlement, and
other criminal activities; business interruption; and general liability) and
such other hazards, as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations (provided that the Borrower and its Subsidiaries may maintain
self insurance plans to the extent companies of similar size and in similar
businesses do so) and (ii) all insurance required pursuant to the Collateral
Documents. The Borrower will

52



--------------------------------------------------------------------------------



 



furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained. The Borrower shall deliver
to the Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible personal property and
assets and business interruption insurance policies naming the Administrative
Agent as lender loss payee, and (y) to all general liability and other liability
policies naming the Administrative Agent an additional insured.
          SECTION 5.06. Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which complete entries in accordance with GAAP are made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or (during the
continuance of any Event of Default) any Lender, upon reasonable prior notice,
to visit and inspect its properties, to examine and make extracts from its books
and records, including environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants (provided that, so long as an Event of Default is
not then in effect, such discussions with the Borrower’s independent accountants
shall be in the presence of one or more officers of the Borrower), all at such
reasonable times and as often as reasonably requested; provided, that the
Borrower shall not be obligated to reimburse the Administrative Agent or any
Lender for more than one such visit in any calendar year except during the
continuance of an Event of Default. The Borrower acknowledges that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain reports pertaining to the Borrower and its
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders.
          SECTION 5.07. Compliance with Laws and Material Contractual
Obligations. The Borrower will, and will cause each of its Subsidiaries to,
(i) comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws) and (ii) perform in all material respects its obligations
under material agreements to which it is a party, in each case except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only to finance the working capital needs, and for general corporate purposes,
of the Borrower and its Subsidiaries in the ordinary course of business,
including Permitted Acquisitions and fees and expenses related thereto and
refinancing of Indebtedness. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.
          SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral;
Further Assurances.
          (a) As promptly as possible but in any event within thirty (30) days
(or such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Subsidiary or any Subsidiary qualifies independently as, or is
designated by the Borrower or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definition of “Material Domestic Subsidiary”, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Subsidiary which also qualifies as a
Material Domestic Subsidiary to deliver to the Administrative Agent a joinder to
the Subsidiary Guaranty and the Security Agreement (in each case in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such Subsidiary Guaranty and the Security
Agreement to be accompanied by appropriate corporate resolutions, other
corporate

53



--------------------------------------------------------------------------------



 



documentation and legal opinions in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.
          (b) The Borrower will cause, and will cause each other Loan Party to
cause, all of its owned property (whether real, personal, tangible, intangible,
or mixed but excluding Excluded Assets) to be subject at all times (subject to
the time periods specified in clause (a) above) to first priority, perfected
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties to secure the Secured Obligations in accordance with the terms and
conditions of the Collateral Documents, subject in any case to Liens permitted
by Section 6.02. Without limiting the generality of the foregoing, the Borrower
(i) will cause the Applicable Pledge Percentage of the issued and outstanding
Equity Interests of each Pledge Subsidiary directly owned by the Borrower or any
other Loan Party to be subject at all times (subject to the time periods
specified in clause (a) above) to a first priority, perfected Lien in favor of
the Administrative Agent to secure the Secured Obligations in accordance with
the terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request and (ii)
will, and will cause each Subsidiary Guarantor to, deliver Mortgages and
Mortgage Instruments with respect to real property owned by the Borrower or such
Guarantor to the extent, and within such time period as is, reasonably required
by the Administrative Agent. Notwithstanding the foregoing, no such pledge
agreement in respect of the Equity Interests of a Foreign Subsidiary shall be
required hereunder (A) until September 30, 2010 or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto, and (B) to the extent the Administrative Agent or its counsel
determines that such pledge would not provide material credit support for the
benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.
          (c) Without limiting the foregoing, the Borrower will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower.
          (d) If any assets (including any real property or improvements thereto
or any interest therein but excluding any Excluded Assets) are acquired by a
Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien under the Security
Agreement upon acquisition thereof), the Borrower will notify the Administrative
Agent thereof, and, if requested by the Administrative Agent, the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or

54



--------------------------------------------------------------------------------



 



terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
          SECTION 6.01. Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) the Secured Obligations;
     (b) Indebtedness existing on the date hereof under the Convertible Notes or
otherwise set forth in Schedule 6.01 and extensions, renewals and replacements
of any such Indebtedness (other than the Convertible Notes) that does not
increase the outstanding principal amount thereof;
     (c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to the
limitations set forth in Section 6.04(d);
     (d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
     (e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $25,000,000 at any time outstanding;
     (f) Indebtedness of the Borrower or any Subsidiary incurred in the ordinary
course of business as an account party in respect of letters of credit or with
respect to any surety bonds, performance bonds, customs bonds, statutory, appeal
or similar bonds, completion guarantees or other obligations of a like nature;
     (g) Indebtedness of the Borrower or any Domestic Subsidiary that is either
unsecured or secured by a Lien on any asset of the Borrower or any Domestic
Subsidiary; provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (g) shall not in the aggregate exceed
$25,000,000 at any time;
     (h) Indebtedness of a Subsidiary existing at the time such Person becomes a
Subsidiary pursuant to a Permitted Acquisition; provided that (i) such
Indebtedness was not incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Subsidiary and (ii) the
aggregate outstanding principal amount of all such Indebtedness does not exceed
$15,000,000 at any time;
     (i) Indebtedness of any Foreign Subsidiary that is either unsecured or
secured by a Lien on any asset of any Foreign Subsidiary; provided that the
aggregate outstanding principal amount of Indebtedness permitted by this clause
(i) shall not in the aggregate exceed $10,000,000 at any time; and

55



--------------------------------------------------------------------------------



 



     (j) Permitted Qualifying Indebtedness.
          SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:
          (a) Liens created pursuant to any Loan Document;
          (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of, or leased by, the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
     (d) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary (including an acquired Subsidiary) or
existing on any property or asset of any Person that becomes a Subsidiary after
the date hereof prior to the time such Person becomes a Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
     (e) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary; and
     (f) Liens on any Equity Interests in the China Joint Venture;
     (g) Liens upon real property heretofore leased or leased after the
Effective Date (under operating or Capital Leases) in the ordinary course of
business by the Borrower or any of its Subsidiaries in favor of the lessor
created at the inception of the lease transaction, securing obligations of the
Borrower or any of its Subsidiaries under or in respect of such lease and
extending to or covering only the property subject to such lease and
improvements thereon;
     (h) any interest or title of a lessor, sublessor licensee or licensor under
any lease or license entered into by the Borrower or any of its Subsidiaries in
the ordinary course of business and covering only the assets so leased or
licensed;
     (i) protective Uniform Commercial Code filings with respect to personal
property leased by, or consigned to, any of the Borrower or its Subsidiaries;

56



--------------------------------------------------------------------------------



 



     (j) Liens on assets of the Borrower and its Domestic Subsidiaries not
otherwise permitted above so long as the aggregate principal amount of the
Indebtedness and other obligations subject to such Liens does not at any time
exceed $25,000,000; and
     (k) Liens on assets of any Foreign Subsidiary not otherwise permitted above
so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $10,000,000.
          SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower
will not, and will not permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of related transactions) any of its assets (including pursuant to a Sale
and Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing:
     (i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation and any Person (other than the Borrower)
may merge into a Subsidiary in a transaction in which the surviving entity is a
Subsidiary; provided that such merger shall constitute a Permitted Acquisition
to the extent it involves a Person other than the Borrower or any of its
Subsidiaries;
     (ii) any Subsidiary may merge into a Loan Party in a transaction in which
the surviving entity is such Loan Party (provided that any such merger involving
the Borrower must result in the Borrower as the surviving entity) and any
Subsidiary that is not a Loan Party may merge into any other Subsidiary that is
not a Loan Party;
     (iii) the Borrower or any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to a Loan Party, and any Subsidiary that is not a Loan
Party may sell, transfer, lease or otherwise dispose of its assets to any other
Subsidiary that is not a Loan Party;
     (iv) the Borrower and its Subsidiaries may (A) sell inventory in the
ordinary course of business, (B) effect sales, trade-ins or dispositions of
excess or used equipment for value in the ordinary course of business consistent
with past practice, (C) enter into licenses of technology in the ordinary course
of business, (D) sell or dispose of Equity Interests in the China Joint Venture,
(E) engage in sale-leaseback transactions permitted by Section 6.10, (F) sell,
transfer or otherwise dispose of Permitted Investments in the ordinary course of
business and (G) make any other sales, transfers, leases or dispositions that,
together with the book value of all other property of the Borrower and its
Subsidiaries previously leased, sold or disposed of as permitted by this clause
(G) during the any fiscal year of the Borrower, does not exceed five percent
(5%) of the book value of Consolidated Tangible Assets as of the most recently
ended fiscal quarter of the Borrower; and
     (v) any Subsidiary that is not a Material Domestic Subsidiary may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that, after payment of any amount of
contingent or actual liabilities of such Subsidiary, any assets of such
Subsidiary shall be transferred to the Borrower or any of its Subsidiaries in
connection with such liquidation or dissolution.

57



--------------------------------------------------------------------------------



 



          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.
          (c) The Borrower will not, nor will it permit any of its Subsidiaries
to, change its fiscal year from the basis in effect for the Borrower on the
Effective Date.
          SECTION 6.04. Investments, Loans, Advances and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing but excluding Restricted Payments permitted by
Section 6.07) of, make or permit to exist any loans or advances to, make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit,
except:
          (a) cash and Permitted Investments;
          (b) Permitted Acquisitions;
          (c) investments by the Borrower and its Subsidiaries existing on the
date hereof;
          (d) investments, loans, advances or capital contributions made by the
Borrower in or to any Subsidiary and made by any Subsidiary in or to the
Borrower or any other Subsidiary (provided that not more than an aggregate
amount of $5,000,000 in investments, loans, advances or capital contributions
may be made and remain outstanding, at any time, by Loan Parties to Subsidiaries
which are not Loan Parties);
          (e) operating deposit accounts with depository institutions;
          (f) investments received in connection with a disposition permitted
under Section 6.03 and investments (including debt obligations) received in the
ordinary course of business by the Borrower or any Subsidiary in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;
          (g) purchases of inventory and other assets to be sold or used in the
ordinary course of business and, to the extent constituting investments or
loans, accounts receivable or notes receivable arising in the ordinary course of
business;
          (h) loans and advances to employees in the ordinary course of business
not exceeding $2,500,000 in the aggregate at any time outstanding;
          (i) investments in the form of Swap Agreements permitted under
Section 6.05;
          (j) deposits to secure bids, tenders, utilities, vendors, leases,
licenses, statutory obligations, surety and appeal bonds and other deposits of
like nature arising in the ordinary course of business;

58



--------------------------------------------------------------------------------



 



          (k) investments by the Borrower or any of Subsidiaries, each of which
(i) existed before the time of acquisition of the Person or assets of the Person
who made such investment and (ii) was not made in anticipation of such
acquisition;
          (l) investments in the China Joint Venture so long as the aggregate
amount of such investments does not exceed $10,000,000 during the term of this
Agreement; and
          (m) any other investment, loan or advance (other than acquisitions) so
long as the aggregate amount of all such investments, loans and advances does
not exceed $10,000,000 during the term of this Agreement.
          It is understood and agreed that for purposes of determining the value
of any investment outstanding for purposes of this Section 6.04, such amount
shall deemed to be the amount of such investment when made, purchased or
acquired less any returns on such investment (not to exceed the original amount
invested).
          SECTION 6.05. Swap Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary reasonably believes it has actual exposure (other
than those in respect of Equity Interests of the Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary or
with respect to foreign currency exposure.
          SECTION 6.06. Transactions with Affiliates. Except as expressly
permitted by this Agreement, the Borrower will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) at prices and on terms and conditions not less favorable to the Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Borrower and its wholly
owned Subsidiaries not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.07 and (d) so long as no Event of Default shall have
occurred and be continuing or would result therefrom, fees may be paid to any of
its Affiliates in an aggregate amount not to exceed $1,000,000 in any fiscal
year plus all out-of-pocket costs and expenses incurred by any such Affiliate,
in each case in connection with their performance of management, consulting,
monitoring, financial advisory or other services with respect to the Borrower
and the Subsidiaries.
          SECTION 6.07. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries and (d) the Borrower and its Subsidiaries may make any other
Restricted Payment so long as no Default or Event of Default has occurred and is
continuing prior to making such Restricted Payment or would arise after giving
effect (including giving effect on a Pro Forma Basis) thereto and the aggregate
amount of all such Restricted Payments permitted under this clause (d) during
any fiscal year of the Borrower does not exceed $25,000,000.

59



--------------------------------------------------------------------------------



 



          SECTION 6.08. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to holders of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale
or relating to a joint venture, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale, or joint venture, as
the case may be, is permitted hereunder, (iii) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement or any Permitted Lien if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness or that is the subject of such Permitted Lien, (iv) clause (a) of
the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof and (v) the foregoing shall not
apply to (A) customary restrictions and conditions contained in any indenture,
agreement, document or instrument governing Permitted Qualifying Indebtedness
issued or incurred in compliance with this Agreement, or (B) restrictions and
conditions in any indenture, agreement, document, instrument or other
arrangement relating to the assets or business of any Subsidiary existing prior
to the consummation of a Permitted Acquisition in which such Subsidiary was
acquired (and not created in contemplation of such Permitted Acquisition).
          SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents. Furthermore, the Borrower will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Indebtedness Documents (or any
replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement amends, modifies or adds any provision thereof in a manner which
(i) when taken as a whole, is materially adverse to the Borrower, any Subsidiary
and/or the Lenders or (ii) is more onerous than the existing applicable
provision in the Subordinated Indebtedness Documents or the applicable provision
in this Agreement.
          SECTION 6.10. Sale and Leaseback Transactions. The Borrower shall not,
nor shall it permit any Subsidiary to, enter into any Sale and Leaseback
Transaction, other than Sale and Leaseback Transactions in respect of which the
net cash proceeds received in connection therewith does not exceed $10,000,000
in the aggregate during the term of this Agreement, determined on a consolidated
basis for the Borrower and its Subsidiaries.
          SECTION 6.11. Financial Covenants. Maximum Leverage Ratio. The
Borrower will not permit the ratio (the “Leverage Ratio”), determined as of the
end of each of its fiscal quarters ending on and after September 30, 2010, of
(i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters ending with the end of such fiscal
quarter, all calculated for the Borrower and its Subsidiaries on a consolidated
basis, to be greater than 3.50 to 1.00.
          (b) Maximum Senior Leverage Ratio. The Borrower will not permit the
ratio (the “Senior Leverage Ratio”), determined as of the end of each of its
fiscal quarters ending on and after September 30, 2010, of (i) Consolidated
Senior Indebtedness to (ii) Consolidated EBITDA for the period

60



--------------------------------------------------------------------------------



 



of four (4) consecutive fiscal quarters ending with the end of such fiscal
quarter, all calculated for the Borrower and its Subsidiaries on a consolidated
basis, to be greater than 2.50 to 1.00
          (c) Minimum Interest Coverage Ratio. The Borrower will not permit the
ratio (the “Interest Coverage Ratio”), determined as of the end of each of its
fiscal quarters ending on and after September 30, 2010, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter,
all calculated for the Borrower and its Subsidiaries on a consolidated basis, to
be less than 3.00 to 1.00.
          (d) Minimum Liquidity. The Borrower shall not permit Liquidity to be
less than $200,000,000 for the period commencing on April 1, 2011 and ending on
July 1, 2011; provided that this Section 6.11(d) shall not be applicable on
July 1, 2011 after such time as payment is made in respect of the Convertible
Notes.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary Guarantor in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence), 5.08 or 5.09 or in Article VI;
          (e) the Borrower or any Subsidiary Guarantor, as applicable, shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after (i) an officer of the Borrower or any
Subsidiary Guarantor obtains actual knowledge thereof or (ii) notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);
          (f) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable beyond
the period of grace, if any, in the instrument or agreement under which such
Material Indebtedness was created;

61



--------------------------------------------------------------------------------



 



          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
          (i) the Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;
          (j) the Borrower or any Significant Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (to the extent not covered by a valid and
binding policy of insurance (other than self-insurance) in favor of the Borrower
or relevant Subsidiary) shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, by reason of a pending appeal or otherwise, or any action shall be
legally taken by a judgment creditor to attach or levy upon any material assets
of the Borrower or any Subsidiary to enforce any such judgment;
          (l) an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
          (m) a Change in Control shall occur; or
          (n) any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or the
Borrower or any Subsidiary shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative

62



--------------------------------------------------------------------------------



 



Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Secured Obligations of the
Borrower accrued hereunder and under the other Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Secured Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower

63



--------------------------------------------------------------------------------



 



or a Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor (such successor to be approved by the Borrower, such approval not to
be unreasonably withheld or delayed; provided, however, if an Event of Default
shall exist at such time, no approval of the Borrower shall be required
hereunder). If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other

64



--------------------------------------------------------------------------------



 



Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
          None of the Lenders, if any, identified in this Agreement as a
Co-Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
          The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
          In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Administrative Agent is further authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Secured Parties any
intercreditor agreements necessary or appropriate to subordinate Subordinated
Indebtedness to the Secured Obligations. The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto. Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Borrower to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Secured Parties herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s reasonable opinion, would expose the Administrative Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Borrower or any Subsidiary in respect of) all

65



--------------------------------------------------------------------------------



 



interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.
          The Borrower, on its behalf and on behalf of its Subsidiaries, and
each Lender, on its behalf and on the behalf of its affiliated Secured Parties,
hereby irrevocably constitute the Administrative Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of the Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Quebec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by the Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by the Borrower or any Subsidiary).
          The Administrative Agent is hereby authorized to execute and deliver
any documents necessary or appropriate to create and perfect the rights of
pledge for the benefit of the Secured Parties including a right of pledge with
respect to the entitlements to profits, the balance left after winding up and
the voting rights of the Borrower as ultimate parent of any subsidiary of the
Borrower which is organized under the laws of the Netherlands and the Equity
Interests of which are pledged in connection herewith (a “Dutch Pledge”).
Without prejudice to the provisions of this Agreement and the other Loan
Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Borrower or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will —
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application — be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the
Obligations, and any payment to the Secured Parties in satisfaction of the
Obligations shall — conditionally upon such payment not subsequently being
avoided or reduced by virtue of any provisions or enactments relating to
bankruptcy, insolvency, preference, liquidation or similar laws of general
application - be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its rights under the Parallel Debt are assigned to the successor Administrative
Agent.
          The parties hereto acknowledge and agree for the purposes of taking
and ensuring the continuing validity of German law governed pledges
(Pfandrechte) with the creation of parallel debt obligations of the Borrower and
its Subsidiaries as will be further described in a separate German law governed
parallel debt undertaking. The Administrative Agent shall (i) hold such parallel
debt undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold
as fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge

66



--------------------------------------------------------------------------------



 



created under any such Collateral Document in accordance with the provisions
herein and/or the provisions in any such Collateral Document.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to it at 650 Massachusetts Avenue N.W., Washington
D.C., 20001, Attention of John Kinzer, Chief Financial Officer (Telecopy No.
(202) 463-4860 x2240; Telephone No. (202) 463-4863;
     (ii) if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency Services —
Mid Corporate, 10 South Dearborn, Floor 7, Chicago, Illinois 60601, Attention of
Sabana Johnson (Telecopy No. (888) 292-9533) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, Attention of Manager: Loan Agency (Telecopy No. 44 207
777 2360), and in each case with a copy (which shall not constitute notice) to
JPMorgan Chase Bank, N.A., 277 Park Avenue, 23rd Floor, New York, New York
10172, Attention of Justin Kelley (Telecopy No. (646) 534-3078);
     (iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services — Mid Corporate, 10 South Dearborn, Floor 7, Chicago, Illinois
60601, Attention of Sabana Johnson (Telecopy No. (888) 292-9533), with a copy
(which shall not constitute notice) to JPMorgan Chase Bank, N.A., 277 Park
Avenue, 23rd Floor, New York, New York 10172, Attention of Justin Kelley
(Telecopy No. (646) 534-3078);
     (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan
and Agency Services — Mid Corporate, 10 South Dearborn, Floor 7, Chicago,
Illinois 60601, Attention of Sabana Johnson (Telecopy No. (888) 292-9533), with
a copy (which shall not constitute notice) to JPMorgan Chase Bank, N.A., 277
Park Avenue, 23rd Floor, New York, New York 10172, Attention of Justin Kelley
(Telecopy No. (646) 534-3078); and
     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications

67



--------------------------------------------------------------------------------



 



given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
          (b) Except as provided in Section 2.20 with respect to an Incremental
Term Loan Amendment, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon (other than as a
result of a change in the definition of Leverage Ratio or any of the components
thereof or the method of calculation thereof), or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date),
(vi) release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty (except as otherwise permitted herein
or in the other Loan Documents) without the written consent of each Lender, or
(vii) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be.
          (c) Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this

68



--------------------------------------------------------------------------------



 



Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
          (d) The Lenders hereby irrevocably authorize the Administrative Agent
to, and the Administrative Agent hereby agrees with the Borrower that it shall,
release any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral (i) upon the termination of all the Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to the Administrative Agent, (ii) constituting property
being sold or disposed of if the Borrower certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to the
Borrower or any Subsidiary under a lease which has expired or been terminated in
a transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
          (e) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
          (f) Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and the Lead Arranger, including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions

69



--------------------------------------------------------------------------------



 



contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) a material breach by such Indemnitee of the express
contractual obligation of such Indemnitee under the Loan Documents pursuant to a
claim made by the Borrower.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower’s failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) other than damages resulting from the gross negligence
or willful misconduct of such Indemnitee, or (ii) on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

70



--------------------------------------------------------------------------------



 



          (e) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand (together with reasonably detailed
invoices) therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
     (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
     (A) the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
     (B) the Administrative Agent; and
     (C) the Issuing Bank.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of

71



--------------------------------------------------------------------------------



 



$3,500, such fee to be paid by either the assigning Lender or the assignee
Lender or shared between such Lenders; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have

72



--------------------------------------------------------------------------------



 



been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the

73



--------------------------------------------------------------------------------



 



expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.
          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower or any Subsidiary Guarantor
against any of and all of the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b)The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

74



--------------------------------------------------------------------------------



 



          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the prior written consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower and that is not to the knowledge of
the Administrative Agent, the Issuing Bank or such Lender in breach of a
confidentiality obligation to the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or any of its Subsidiaries or any of its or their business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower. Any Person required to maintain the confidentiality of Information as

75



--------------------------------------------------------------------------------



 



provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
          SECTION 9.14. Releases of Subsidiary Guarantors.
          (a) A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.
          (b) Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary.
          (c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Banking Services Obligations,
Swap Obligations, unasserted contingent indemnification obligations not yet due
and payable and other Obligations expressly stated to survive such payment and
termination) shall have been paid in full, the Commitments shall have been
terminated and no Letters of Credit shall be outstanding, the Subsidiary
Guaranty and all obligations (other than those expressly stated to survive such
termination) of each Subsidiary Guarantor thereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person.
          SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

76



--------------------------------------------------------------------------------



 



[Signature Pages Follow]

77



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            BLACKBOARD INC.,
as the Borrower
      By   /s/ John Kinzer         Name:   John Kinzer        Title:   Chief
Financial Officer        JPMORGAN CHASE BANK, N.A., individually as a
Lender, as the Swingline Lender, as the Issuing Bank and as
Administrative Agent
      By   /s/ David F. Gibbs         Name:   David F. Gibbs        Title:  
Managing Director        CITIBANK, N.A., individually as a Lender, and as
Co-Syndication Agent
      By   /s/ Humberto M. Salomon         Name:   Humberto M. Salomon       
Title:   Vice President        CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
individually as a Lender, and as Co-Syndication Agent
      By   /s/ Nupur Kumar         Name:   Nupur Kumar        Title:   Vice
President              By   /s/ Rahul Parmar         Name:   Rahul Parmar       
Title:   Associate        PNC BANK, NATIONAL ASSOCIATION, individually as a
Lender, and as Co-Documentation Agent
      By   /s/ Ryan Besser         Name:   Ryan Besser        Title:   Vice
President     

Signature Page to Credit Agreement
Blackboard Inc.

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually as a Lender,
and as Co-Documentation Agent
    By   /s/ Abigail Matia         Name:   Abigail Matia        Title:   Senior
Vice President        SILICON VALLEY BANK, as a Lender
      By   /s/ Heather Parker         Name:   Heather Parker        Title:  
Deal Team Leader        SUNTRUST BANK, as a Lender
      By   /s/ William W. Palmer         Name:   William W. Palmer       
Title:   Senior Vice President        M&T Bank, as a Lender
      By   /s/ Kevin J. McCormack         Name:   Kevin J. McCormack       
Title:   Vice President        BANK OF AMERICA, N.A., as a Lender
      By   /s/ Barbara P. Levy         Name:   Barbara P. Levy        Title:  
Senior Vice President     

Signature Page to Credit Agreement
Blackboard Inc.

2 